Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1433 Page 1 of 16




                    Appendix C
   Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1434 Page 2 of 16
Prein&Newhof
Engineers• Suiveyors •Environmental ■ Laboratory




                                                   Preliminary Estimate of Probable Cost Summary
Owner:
   Plainfield Charter Township
Project Title:
   Water System Extension Areas
Date:                                                                                                             Project #:
   January 30, 2020                                                                                                  2170602

Consent Decree Cost Summary
Water System Extension Areas
Area                                                                                                                                                Total Estimated
No.           Description                                                                                                                              Project Cost

   1          House Street, Herrington Avenue & Chandler Drive Loop                                                                                        $9,158,000

              Herrington Avenue from 10 Mile Road to Brent Road
   2                                                                                                                                                       $2,014,000
              (Including Brittany Drive & Brent Road)
              Herrington Avenue from Chandler Drive to west of Belmont Avenue (Including Terrie
   3                                                                                                                                                       $2,574,000
              Lynn, Meek Drive, Korben Woods Court, Sprucewood Court & Sprucewood Drive)
              Belmont Avenue from Post Drive to approximately 1000 feet south of Packer Drive
   4          (Including Pixley Avenue, Pine Hill Drive, Frond Street, a portion of Van Dam Drive                                                          $6,152,000
              & Wildwood Creek Drive)
              Wolven Avenue, Wellington Ridge & 43 North (Including Windstone Drive,
              Stoneridge Drive, Bent Tree Ridge, Royal Hannah Drive, Sir Charles Drive, Lady
   7                                                                                                                                                       $9,933,000
              Lauren Drive, Hopewell Drive, Hopewell Court, Elstner Avenue, & 11 Mile Road
              from Wolven Avenue to US-131)
              Jewell Avenue from 10 Mile Road to 11 Mile Road (Including 10 Mile Road and 11
              Mile Road from Jewell Avenue to Algoma Avenue, Algoma Avenue from 10 Mile
   8          Road to 11 Mile Road, Algoma Woods Drive, Point High Drive, Hidden Timbers                                                                 $12,530,000
              Drive, Green Timbers, Clearwater Court, Winding Ridge Trail, Oakwood Trail, Booth
              Bay Development, & Garden Gate Development)
              10 Mile Road & Pine Island Drive Loop (Including Squirewood Drive, Freska Pines,
   9                                                                                                                                                       $8,297,000
              Wateredge Drive & Freska Lake Drive)

   10         Rogue River Drive (Pvt.)                                                                                                                        $611,000

   13         Packer Drive Loop                                                                                                                            $4,451,000

              Miscellaneous Water Service Locations with Existing Water Main Along Parcel
   16                                                                                                                                                      $2,444,000
              Frontage

   17         Laurentian Court                                                                                                                                $678,000

   18         Rogue Ridge Drive (Pvt.)                                                                                                                        $445,000




page 1 of 2                                        S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2020-01-30 PCT WS Ext Cost Summary For Consent Decree_FINAL.xlsx
   Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1435 Page 3 of 16
Prein&Newhof
Engineers• Suiveyors •Environmental ■ Laboratory




                                                   Preliminary Estimate of Probable Cost Summary
Owner:
   Plainfield Charter Township
Project Title:
   Water System Extension Areas
Date:                                                                                                             Project #:
   January 30, 2020                                                                                                  2170602

Consent Decree Cost Summary
Water System Extension Areas
                                                                                                                                                    Total Estimated
              Description                                                                                                                              Project Cost

              Transmission Improvements (Project Scope to be Determined)                                                                                   $2,713,000

                                                                    Water System Extension Areas Subtotal                                               $62,000,000

Other Water System Improvements
                                                                                                                                                    Total Estimated
              Description                                                                                                                              Project Cost

              Water Treatment Plant Improvements1                                                                                                          $7,500,000

                                                            Other Water System Improvements Subtotal                                                      $7,500,000

                                                                                                                   Grand Total                          $69,500,000

Notes:
1. Settlement cost is half of the Water Treatment Plant Improvments Estimate of Probable Cost.




page 2 of 2                                        S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2020-01-30 PCT WS Ext Cost Summary For Consent Decree_FINAL.xlsx
   Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1436 Page 4 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 1 - House Street, Herrington Avenue & Chandler Drive Loop
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
                                                                                                                                                     1
 No.          Description                                                                            Quantity          Unit           Unit Price                  Total Amount
              16-inch Ductile Iron, Class 53, Water Main with
   1                                                                                                      17,860        LF                 $145.00                $2,589,700.00
              Polywrap Including Appurtenances
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   2                                                                                                          950       LF                   $80.00                    $76,000.00
              Including Appurtenances

   3          Water Service to Residence2                                                                     100       EA              $7,500.00                    $750,000.00

   4          Well Abandonment                                                                                100       EA              $5,000.00                    $500,000.00

   5          Bore & Jack Under US-131                                                                        650       LF                 $500.00                   $325,000.00

   6          Tree Clearing                                                                               18,160        LF                   $10.00                  $181,600.00

   7          Road Removal & Replacement3                                                                 18,160        LF                   $60.00               $1,089,600.00

   8          Driveway Removal & Replacement                                                                    56      EA              $1,000.00                      $56,000.00

   9          Lawn Restoration                                                                            18,160        LF                   $10.00                  $181,600.00

                                                                                                        Total Construction Estimate:                              $5,749,500.00
              Engineering, Legal, Administration, Contingencies (30%
   10                                                                                                             1     LS       $1,724,850.00                    $1,724,850.00
              of Total Construction)
              Allowance to Address Soil and/or Groundwater
   11         Contamination During Construction                                                                   1     LS          $287,475.00                      $287,475.00
              (5% of Total Construction)

   12         Plainfield Charter Township Frontage Fee                                                    37,620        LF                   $30.00               $1,128,600.00

              Plainfield Charter Township Water Service Fees
   13         (Connection Fee $1,475, Tap-On Fee $930,                                                        100       EA              $2,680.00                    $268,000.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                   $9,158,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
   Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1437 Page 5 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 2 - Herrington Avenue from 10 Mile Road to Brent Road (Including Brittany Drive & Brent Road)
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
                                                                                                                                                     1
 No.          Description                                                                            Quantity          Unit           Unit Price                  Total Amount
              12-inch Ductile Iron, Class 53, Water Main with
   1                                                                                                       3,235        LF                 $115.00                   $372,025.00
              Polywrap Including Appurtenances
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   2                                                                                                       1,760        LF                   $80.00                  $140,800.00
              Including Appurtenances

   3          Water Service to Residence2                                                                       27      EA              $7,500.00                    $202,500.00

   4          Well Abandonment                                                                                  27      EA              $5,000.00                    $135,000.00

   5          Tree Clearing                                                                                4,995        LF                   $10.00                    $49,950.00

   6          Road Removal & Replacement3                                                                  4,995        LF                   $60.00                  $299,700.00

   7          Driveway Removal & Replacement                                                                    13      EA              $1,000.00                      $13,000.00

   8          Lawn Restoration                                                                             4,995        LF                   $10.00                    $49,950.00

                                                                                                        Total Construction Estimate:                              $1,262,925.00

              Engineering, Legal, Administration, Contingencies (30%
   9                                                                                                              1     LS          $378,877.50                      $378,877.50
              of Total Construction)

   10         Plainfield Charter Township Frontage Fee                                                     9,990        LF                   $30.00                  $299,700.00

              Plainfield Charter Township Water Service Fees
   11         (Connection Fee $1,475, Tap-On Fee $930,                                                          27      EA              $2,680.00                      $72,360.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                   $2,014,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
   Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1438 Page 6 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 3 - Herrington Avenue from Chandler Drive to west of Belmont Avenue (Including Terrie Lynn, Meek Drive,
   Korben Woods Court, Sprucewood Court & Sprucewood Drive)
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
 No.          Description                                                                            Quantity          Unit           Unit Price 1                Total Amount
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   1                                                                                                       6,600        LF                   $80.00                  $528,000.00
              Including Appurtenances
                                                         2
   2          Water Service to Residence                                                                        44      EA              $7,500.00                    $330,000.00

   3          Well Abandonment                                                                                  44      EA              $5,000.00                    $220,000.00

   4          Tree Clearing                                                                                2,500        LF                   $10.00                    $25,000.00

   5          Road Removal & Replacement3                                                                  6,600        LF                   $60.00                  $396,000.00

   6          Driveway Removal & Replacement                                                                    20      EA              $1,000.00                      $20,000.00

   7          Lawn Restoration                                                                             6,600        LF                   $10.00                    $66,000.00

                                                                                                        Total Construction Estimate:                              $1,585,000.00

              Engineering, Legal, Administration, Contingencies (30%
   8                                                                                                              1     LS          $475,500.00                      $475,500.00
              of Total Construction)

   9          Plainfield Charter Township Frontage Fee                                                    13,200        LF                   $30.00                  $396,000.00

              Plainfield Charter Township Water Service Fees
   10         (Connection Fee $1,475, Tap-On Fee $930,                                                          44      EA              $2,680.00                    $117,920.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                   $2,574,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
   Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1439 Page 7 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 4 - Belmont Avenue from Post Drive to approximately 1000 feet south of Packer Drive (Including Pixley Avenue,
   Pine Hill Drive, Frond Street, a portion of Van Dam Drive & Wildwood Creek Drive)
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
 No.          Description                                                                            Quantity          Unit           Unit Price 1                Total Amount
              12-inch Ductile Iron, Class 53, Water Main with
   1                                                                                                       6,130        LF                 $115.00                   $704,950.00
              Polywrap Including Appurtenances
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   2                                                                                                       8,440        LF                   $80.00                  $675,200.00
              Including Appurtenances

   3          Water Service to Residence2                                                                     101       EA              $7,500.00                    $757,500.00

   4          Well Abandonment                                                                                101       EA              $5,000.00                    $505,000.00

   5          Tree Clearing                                                                               14,570        LF                   $10.00                  $145,700.00

   6          Road Removal & Replacement3                                                                 14,570        LF                   $60.00                  $874,200.00

   7          Driveway Removal & Replacement                                                                    43      EA              $1,000.00                      $43,000.00

   8          Lawn Restoration                                                                            14,570        LF                   $10.00                  $145,700.00

                                                                                                        Total Construction Estimate:                              $3,851,250.00

              Engineering, Legal, Administration, Contingencies (30%
   9                                                                                                              1     LS       $1,155,375.00                    $1,155,375.00
              of Total Construction)

   10         Plainfield Charter Township Frontage Fee                                                    29,140        LF                   $30.00                  $874,200.00

              Plainfield Charter Township Water Service Fees
   11         (Connection Fee $1,475, Tap-On Fee $930,                                                        101       EA              $2,680.00                    $270,680.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                   $6,152,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
   Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1440 Page 8 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 7 - Wolven Avenue, Wellington Ridge & 43 North (Including Windstone Drive, Stoneridge Drive, Bent Tree
   Ridge, Royal Hannah Drive, Sir Charles Drive, Lady Lauren Drive, Hopewell Drive, Hopewell Court, Elstner Avenue,
   & 11 Mile Road from Wolven Avenue to US-131)
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
                                                                                                                                                     1
 No.          Description                                             Quantity Unit                                                   Unit Price                  Total Amount
              16-inch Ductile Iron, Class 53, Water Main with
   1                                                                     2,650 LF                                                          $145.00                   $384,250.00
              Polywrap Including Appurtenances
              12-inch Ductile Iron, Class 53, Water Main with
   2                                                                     8,940 LF                                                          $115.00                $1,028,100.00
              Polywrap Including Appurtenances
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   3                                                                    10,925 LF                                                            $80.00                  $874,000.00
              Including Appurtenances

   4          Water Service to Residence2                                                                     168       EA              $7,500.00                 $1,260,000.00

   5          Well Abandonment                                                                                168       EA              $5,000.00                    $840,000.00

   6          Tree Clearing                                                                               13,085        LF                   $10.00                  $130,850.00

   7          Road Removal & Replacement3                                                                 20,160        LF                   $60.00               $1,209,600.00

   8          Driveway Removal & Replacement                                                                    72      EA              $1,000.00                      $72,000.00

   9          Lawn Restoration                                                                            22,515        LF                   $10.00                  $225,150.00

                                                                                                        Total Construction Estimate:                              $6,023,950.00

              Engineering, Legal, Administration, Contingencies (30%
   10                                                                                                             1     LS       $1,807,185.00                    $1,807,185.00
              of Total Construction)
              Allowance to Address Soil and/or Groundwater
   11         Contamination During Construction                                                                   1     LS          $301,197.50                      $301,197.50
              (5% of Total Construction)
   12         Plainfield Charter Township Frontage Fee                                                    45,030        LF                   $30.00               $1,350,900.00
              Plainfield Charter Township Water Service Fees
   13         (Connection Fee $1,475, Tap-On Fee $930,                                                        168       EA              $2,680.00                    $450,240.00
              Meter Charge $275)
                                                                                                                             Total Estimate:                    $9,933,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
   Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1441 Page 9 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 8 - Jewell Avenue from 10 Mile Road to 11 Mile Road (Including 10 Mile Road and 11 Mile Road from Jewell
   Avenue to Algoma Avenue, Algoma Avenue from 10 Mile Road to 11 Mile Road, Algoma Woods Drive, Point High
   Drive, Hidden Timbers Drive, Green Timbers, Clearwater Court, Winding Ridge Trail, Oakwood Trail, Booth Bay
   Development, & Garden Gate Development)
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
 No.          Description                                                                            Quantity          Unit           Unit Price 1                Total Amount
              12-inch Ductile Iron, Class 53, Water Main with
   1                                                                                                      15,935        LF                 $115.00                $1,832,525.00
              Polywrap Including Appurtenances
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   2                                                                                                      15,025        LF                   $80.00               $1,202,000.00
              Including Appurtenances

   3          Water Service to Residence2                                                                     182       EA              $7,500.00                 $1,365,000.00

   4          Well Abandonment                                                                                182       EA              $5,000.00                    $910,000.00

   5          Tree Clearing                                                                               25,460        LF                   $10.00                  $254,600.00

   6          Road Removal & Replacement3                                                                 30,960        LF                   $60.00               $1,857,600.00

   7          Driveway Removal & Replacement                                                                  103       EA              $1,000.00                    $103,000.00

   8          Lawn Restoration                                                                            30,960        LF                   $10.00                  $309,600.00

                                                                                                        Total Construction Estimate:                              $7,834,325.00

              Engineering, Legal, Administration, Contingencies (30%
   9                                                                                                              1     LS       $2,350,297.50                    $2,350,297.50
              of Total Construction)

   10         Plainfield Charter Township Frontage Fee                                                    61,920        LF                   $30.00               $1,857,600.00

              Plainfield Charter Township Water Service Fees
   11         (Connection Fee $1,475, Tap-On Fee $930,                                                        182       EA              $2,680.00                    $487,760.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                 $12,530,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
  Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1442 Page 10 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 9 - 10 Mile Road & Pine Island Drive Loop (Including Squirewood Drive, Freska Pines, Wateredge Drive &
   Freska Lake Drive)
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
 No.          Description                                                                            Quantity          Unit           Unit Price 1                Total Amount
              12-inch Ductile Iron, Class 53, Water Main with
   1                                                                                                      14,645        LF                 $115.00                $1,684,175.00
              Polywrap Including Appurtenances
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   2                                                                                                       5,085        LF                   $80.00                  $406,800.00
              Including Appurtenances

   3          Water Service to Residence2                                                                     124       EA              $7,500.00                    $930,000.00

   4          Well Abandonment                                                                                124       EA              $5,000.00                    $620,000.00

   5          Tree Clearing                                                                               15,730        LF                   $10.00                  $157,300.00

   6          Road Removal & Replacement3                                                                 19,730        LF                   $60.00               $1,183,800.00

   7          Driveway Removal & Replacement                                                                    37      EA              $1,000.00                      $37,000.00

   8          Lawn Restoration                                                                            19,730        LF                   $10.00                  $197,300.00

                                                                                                        Total Construction Estimate:                              $5,216,375.00

              Engineering, Legal, Administration, Contingencies (30%
   9                                                                                                              1     LS       $1,564,912.50                    $1,564,912.50
              of Total Construction)

   10         Plainfield Charter Township Frontage Fee                                                    39,460        LF                   $30.00               $1,183,800.00

              Plainfield Charter Township Water Service Fees
   11         (Connection Fee $1,475, Tap-On Fee $930,                                                        124       EA              $2,680.00                    $332,320.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                   $8,297,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
  Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1443 Page 11 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 10 - Rogue River Drive (Pvt.)
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
                                                                                                                                                     1
 No.          Description                                                                            Quantity          Unit           Unit Price                  Total Amount
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   1                                                                                                       1,940        LF                   $80.00                  $155,200.00
              Including Appurtenances

   2          Water Service to Residence2                                                                         9     EA              $7,500.00                      $67,500.00

   3          Well Abandonment                                                                                    9     EA              $5,000.00                      $45,000.00

   4          Tree Clearing                                                                                1,000        LF                   $10.00                    $10,000.00

   5          Road Removal & Replacement3                                                                  1,000        LF                   $60.00                    $60,000.00

   6          Driveway Removal & Replacement                                                                      5     EA              $1,000.00                        $5,000.00

   7          Lawn Restoration                                                                             1,940        LF                   $10.00                    $19,400.00

                                                                                                        Total Construction Estimate:                                 $362,100.00

              Engineering, Legal, Administration, Contingencies (30%
   8                                                                                                              1     LS          $108,630.00                      $108,630.00
              of Total Construction)

   9          Plainfield Charter Township Frontage Fee                                                     3,880        LF                   $30.00                  $116,400.00

              Plainfield Charter Township Water Service Fees
   10         (Connection Fee $1,475, Tap-On Fee $930,                                                            9     EA              $2,680.00                      $24,120.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                      $611,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
  Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1444 Page 12 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 13 - Packer Drive Loop
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
                                                                                                                                                     1
 No.          Description                                                                            Quantity          Unit           Unit Price                  Total Amount
              12-inch Ductile Iron, Class 53, Water Main with
   1                                                                                                       6,125        LF                 $115.00                   $704,375.00
              Polywrap Including Appurtenances
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   2                                                                                                       5,075        LF                   $80.00                  $406,000.00
              Including Appurtenances

   3          Water Service to Residence2                                                                       60      EA              $7,500.00                    $450,000.00

   4          Well Abandonment                                                                                  60      EA              $5,000.00                    $300,000.00

   5          Tree Clearing                                                                               11,200        LF                   $10.00                  $112,000.00

   6          Road Removal & Replacement3                                                                 11,200        LF                   $60.00                  $672,000.00

   7          Driveway Removal & Replacement                                                                    27      EA              $1,000.00                      $27,000.00

   8          Lawn Restoration                                                                            11,200        LF                   $10.00                  $112,000.00

                                                                                                        Total Construction Estimate:                              $2,783,375.00

              Engineering, Legal, Administration, Contingencies (30%
   9                                                                                                              1     LS          $835,012.50                      $835,012.50
              of Total Construction)

   10         Plainfield Charter Township Frontage Fee                                                    22,400        LF                   $30.00                  $672,000.00

              Plainfield Charter Township Water Service Fees
   11         (Connection Fee $1,475, Tap-On Fee $930,                                                          60      EA              $2,680.00                    $160,800.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                   $4,451,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
  Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1445 Page 13 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 16 - Miscellaneous Water Service Locations with Existing Water Main Along Parcel Frontage
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
                                                                                                                                                     1
 No.          Description                                                                            Quantity          Unit           Unit Price                  Total Amount
              Long Side Water Services (40'-200' Length)
   1                                                                                                              8     EA              $7,750.00                      $62,000.00
              PFOS & PFOA > 10 ng/L
              Short Side Water Services (40'-200' Length)
   2                                                                                                            10      EA              $7,000.00                      $70,000.00
              PFOS & PFOA > 10 ng/L
              Long Side Water Services (201'-575' Length)
   3                                                                                                              5     EA            $16,000.00                       $80,000.00
              PFOS & PFOA > 10 ng/L
              Short Side Water Services (201'-575' Length)
   4                                                                                                              2     EA            $15,000.00                       $30,000.00
              PFOS & PFOA > 10 ng/L
              Water Services to Residence
   5                                                                                                            76      EA            $11,500.00                     $874,000.00
              PFAS > Non-Detect

   6          Well Abandonment                                                                                101       EA              $5,000.00                    $505,000.00

   7          Lawn Restoration                                                                                101       EA                 $500.00                     $50,500.00

                                                                                                        Total Construction Estimate:                              $1,671,500.00

              Engineering, Legal, Administration, Contingencies (30%
   8                                                                                                              1     LS          $501,450.00                      $501,450.00
              of Total Construction)
              Plainfield Charter Township Water Service Fees
   9          (Connection Fee $1,475, Tap-On Fee $930,                                                        101       EA              $2,680.00                    $270,680.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                   $2,444,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Services includes water main tap, corporation stop, curb stop & box, and 1" copper service as detailed. Includes a $2,000 allowance for house
plumbing modifications. Includes all parcels that had a detect for PFAS on the test results provided by Rose & Westra, dated 5/15/18, and have existing water
main along the frontage to connect to.




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
  Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1446 Page 14 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 17 - Laurentian Court
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
                                                                                                                                                     1
 No.          Description                                                                            Quantity          Unit           Unit Price                  Total Amount
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   1                                                                                                       1,870        LF                   $80.00                  $149,600.00
              Including Appurtenances

   2          Water Service to Residence2                                                                         9     EA              $7,500.00                      $67,500.00

   3          Well Abandonment                                                                                    9     EA              $5,000.00                      $45,000.00

   4          Tree Clearing                                                                                1,870        LF                   $10.00                    $18,700.00

   5          Road Removal & Replacement3                                                                  1,870        LF                   $60.00                  $112,200.00

   6          Driveway Removal & Replacement                                                                      5     EA              $1,000.00                        $5,000.00

   7          Lawn Restoration                                                                             1,870        LF                   $10.00                    $18,700.00

                                                                                                        Total Construction Estimate:                                 $416,700.00

              Engineering, Legal, Administration, Contingencies (30%
   8                                                                                                              1     LS          $125,010.00                      $125,010.00
              of Total Construction)

   9          Plainfield Charter Township Frontage Fee                                                     3,740        LF                   $30.00                  $112,200.00

              Plainfield Charter Township Water Service Fees
   10         (Connection Fee $1,475, Tap-On Fee $930,                                                            9     EA              $2,680.00                      $24,120.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                      $678,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
  Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1447 Page 15 of 16
Prein&Newhof
Eng inee rs • Surveyo rs • Enviro nm e n tal• Labo rato ry




                                                                                 Preliminary Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   Area 18 - Rogue Ridge Drive (Pvt.)
Date:                                                                                                                 Project #:
   September 11, 2019                                                                                                   2170602
Item
                                                                                                                                                     1
 No.          Description                                                                            Quantity          Unit           Unit Price                  Total Amount
              8-inch Ductile Iron, Class 53, Water Main with Polywrap
   1                                                                                                       1,000        LF                   $80.00                    $80,000.00
              Including Appurtenances

   2          Bore & Jack 10 Mile Road                                                                          80      LF                 $500.00                     $40,000.00

                                                         2
   3          Water Service to Residence                                                                          7     EA              $7,500.00                      $52,500.00

   4          Well Abandonment                                                                                    7     EA              $5,000.00                      $35,000.00

   5          Road Removal & Replacement3                                                                  1,000        LF                   $60.00                    $60,000.00

   6          Driveway Removal & Replacement                                                                      4     EA              $1,000.00                        $4,000.00

   7          Lawn Restoration                                                                             1,000        LF                   $10.00                    $10,000.00

                                                                                                        Total Construction Estimate:                                 $281,500.00

              Engineering, Legal, Administration, Contingencies (30%
   8                                                                                                              1     LS            $84,450.00                       $84,450.00
              of Total Construction)

   9          Plainfield Charter Township Frontage Fee                                                     2,000        LF                   $30.00                    $60,000.00

              Plainfield Charter Township Water Service Fees
   10         (Connection Fee $1,475, Tap-On Fee $930,                                                            7     EA              $2,680.00                      $18,760.00
              Meter Charge $275)
                                                                                                                              Total Estimate:                      $445,000.00

Notes:
1. Construction costs based on 2018-2019 dollars.
2. Water Service to Residence includes water main tap, corporation stop, curb stop & box, and 130' of 1" copper service (average 100' onto private property).
Includes a $2,000 allowance for house plumbing modifications. Includes service to all parcels that have a house with frontage along new water main.
3. Road Removal & Replacement assumes half of a 26' wide road is replaced full depth and the other half is milled & filled 1.5".




page 1 of 1                                                  S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\2019-11-14_Estimate of Probable Cost PFOS & PFOA_FINAL.xlsx
  Case 1:18-cv-00039-JTN-SJB ECF No. 144-3 filed 02/03/20 PageID.1448 Page 16 of 16


                                                                                                       Estimate of Probable Cost
Owner:
   Plainfield Charter Township
Project Title:
   GAC Pre-Treatment System
Date:                                                                                                  Project #:
   October 7, 2019                                                                                       2170602


  Item No.                               Description                                   Quantity         Unit            Unit Price                   Total Amount

        1        Property Acquisition                                                              1     LS                $500,000                           $500,000

        2        GAC Treatment Systems (Calgon Model 12-40) 1                                    12      EA                $500,000                        $6,000,000

        3        Prefabricated Steel Building, Approx. 100-ft x 250-ft                     25,000        SF                       $120                     $3,000,000

        4        Site Piping and Site Work                                                         1     LS             $2,000,000                         $2,000,000

                                                                                                         Construction Total:                           $11,500,000

                                             Engineering, Legal, Administrative, and Contingency (30%):                                                   $3,500,000

                                                                                                                    Grand Total:                       $15,000,000


NOTES: 1. CCC Model 12-40 Systems (2 vessels); 12 systems each 1,010 GPM for 16 mgd firm capacity




page 1 of 1                                                 S:\2017\2170602 Plainfield Charter Township\DNC\Cost Estimates\GAC Tank Farm\2019-10-05 GAC Tank Farm Cost Estimate.xlsx
